t c memo united_states tax_court wesley w burnett and patsie burnett petitioners v commissioner of internal revenue respondent docket no filed date wesley w burnett pro_se james eb archie for respondent memorandum findings_of_fact and opinion laro judge respondent issued notices of deficiency to petitioners on the basis of their failure_to_file federal_income_tax returns for and ’ respondent ' bach petitioner received one notice_of_deficiency for and and a second notice_of_deficiency for - - determined the following deficiencies and additions to tax for wesley w burnett mr burnett additions to tax sec sec sec year deficiency a s649 sec_49 -0- -o- big_number -o- sec_706 dollar_figure big_number -0- big_number big_number -0- big_number respondent determined the following deficiencies and additions to tax for patsie burnett ms burnett additions to tax sec sec sec year deficiency a s649 sec_49 -0- -o- big_number -o- dollar_figure dollar_figure big_number -o- all big_number big_number -0- big_number in the answer respondent conceded that neither petitioner is liable for the additions to tax under sec_6651 and alleged that they are liable under sec_6651 for additions to their and taxes respondent alleged that the additions to the respective years’ taxes under sec_6651 a are dollar_figure dollar_figure and dollar_figure for mr burnett and dollar_figure dollar_figure and dollar_figure for ms burnett section references are to applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar the difference between the amounts shown for each petitioner is related to the computation of self-employment_tax we must decide whether petitioners are liable for the deficiencies determined by respondent we hold they are whether petitioners are liable for the additions to tax under sec_6651 we hold they are whether petitioners are liable for the additions to tax under sec_6654 we hold they are findings_of_fact some facts were stipulated and we incorporate by this reference the parties’ stipulation of facts and the accompanying exhibits we find those facts accordingly petitioners are husband and wife and they resided in texas a community_property_state at all relevant times during mr burnett was employed by and received wages from lubbock independent school district lubbock he received from lubbock dollar_figure of wages in its school year of which dollar_figure was received in he also received wages from lubbock in september october and november of the net take-home amount of these wages was dollar_figure dollar_figure and dollar_figure respectively mr burnett is the owner and publisher of a weekly newspaper newspaper named the post dispatch he had originally sold petitioner also printed a magazine magazine known as the republic of texas q4e- the newspaper in but repurchased it in date operating it as a sole_proprietorship during each subject year among other things the newspaper published stories on news weather and sports the newspaper also accepted and published advertisements during the newspaper wa sec_50 cents per single copy with a reduced price in the case of annual subscribers the annual subscription rate was dollar_figure in dollar_figure in and dollar_figure in and the total number of paid subscribers in those respective years was big_number big_number and big_number for the newspaper’s classified advertising rate which was payable in advance absent other acceptable credit arrangements wa sec_25 cents per word for a private party advertisement and cents per word for a commercially placed advertisement during its advertising rate other than in the classified section was dollar_figure per column square inch with a 20-percent discount for runs of at least four consecutive issues petitioners have never filed a or federal_income_tax return on date respondent’s revenue_agent agent wrote to mr burnett requesting that he meet with her at a stated time and place on date in order to determine his through federal_income_tax liability the letter stated that he should bring with him to the meeting all of his business records and certain of his personal records the letter identified the referenced business - - and personal records by name eg general ledger cash receipts and disbursements journal or by class eg all financial information on or about date mr burnett responded to the agent asking her to change the scheduled date of the meeting to date because he stated he had a long-standing commitment on the scheduled date the agent honored that request writing to mr burnett on date stating that the meeting had been rescheduled to a stated time and place on date that letter also stated that if you do not come in for the appointment i will conduct the examination and determine your tax_liability using sources available to the irs on or about date mr burnett wrote to the agent stating that he had carefully consider ed her letters to him and decided that he would not meet with her because he was not one made liable for any_tax as defined by the internal_revenue_code the letter acknowledged the agent’s statement that she would determine his tax_liability on her own if he failed to cooperate with her but claimed that the internal_revenue_service lacked the authority to do so because he is not one clearly made liable to pay any_tax mr burnett claimed in the letter that he had studied the code and related regulations and concluded that he was not one made liable for any federal_income_tax as defined by the internal_revenue_code mr -- - burnett stated in the letter that he had made several requests in the past few years of the internal_revenue_service to clearly state the law or internal_revenue_code section which makes me one who is made liable to pay any_tax mr burnett concluded in the letter that he had yet to receive an answer from the internal_revenue_service as to his requests and that naturally this has led me to believe that there is no law or code section making me liable to pay any_tax the letter included as attachments a 3-page date letter written by mr burnett and addressed to the commissioner in washington d c and a page date letter accompanied by an 11-page attachment written by mr burnett and addressed to the internal_revenue_service in austin texas both letters contained primarily tax_protester rhetoric as to the validity of the federal_income_tax system on date the agent wrote ms burnett a letter offering to meet with her at a stated time and place in order to determine her federal_income_tax liability for the relevant years ms burnett also refused to cooperate with the agent afterwards following respondent’s expansion of the examination to include respondent completed dummy returns for petitioners that included their names addresses social_security numbers filing_status and exemptions these returns did not include any amounts of income subsequently on date respondent issued the notices of deficiency to petitioners for and in connection with these notices respondent never issued to petitioners or to a third party any summons for information concerning petitioners with the exception of a summons issued to lubbock for information concerning mr burnett’s wages on the basis of an information_return master_file transcript for mr burnett that listed that he had received in taxable wages totaling dollar_figure and independent supporting documentation as to those wages that respondent had requested and received from lubbock respondent determined in the notices of deficiency for that petitioners had failed to report taxable wages of dollar_figure for that year as to and respondent determined in the notices of deficiency for those years that mr burnett had received unreported income in those years attributable to his ownership of the newspaper newspaper income the agent determined the amount of newspaper income by way of a four-step process bearing in mind the fact that petitioners had reported on their federal_income_tax return the last federal_income_tax return that they had filed as owners of the newspaper that the newspaper’s gross_receipts for that year were dollar_figure and mr burnett had received during the transcript referenced that these wages had been reported to mr burnett and the commissioner on a form_w-2 wage and tax statement that w-2 is not in the record - - some or all of the subject years forms 1099-misc miscellaneous income which appeared to have been for printing jobs performed for third parties first after driving by the headquarters of the newspaper she purchased a recent date edition of the newspaper which she determined was representative of an entire year second as to that edition she measured the dimensions of all of the advertisements counted all of the words in the classifieds and applied the appropriate classified and advertising rates stated therein to calculate the newspaper’s total advertising revenue for a single weekly edition third she multiplied that amount by weeks to arrive at an annual gross revenue of dollar_figure for the newspaper the agent did not include in her gross revenue calculation any other income realized by the newspaper such as subscription income the annual subscription rate multiplied by the number of paid subscribers would have resulted in additional income of dollar_figure in dollar_figure in and dollar_figure in fourth in an effort to calculate petitioners’ expenses relating to the annual gross revenue the agent reviewed the expenses which petitioners had claimed for the newspaper on their tax_return she reduced the total amount of the expenses shown on the return by the wages and employment_taxes included therein after determining that petitioners had not paid any wages or employment_tax in or she --- - calculated the percentage of total expenses for each of the subject years to the corresponding annual gross revenue a sec_52 percent and determined that petitioners were allowed to deduct as business_expenses for each year percent of the year’s annual gross revenue ie percent x dollar_figure of annual gross revenue dollar_figure of allowable expenses she concluded and determined that mr burnett as the sole_proprietor of the newspaper had received from the newspaper in each year unreported income of dollar_figure dollar_figure - dollar_figure dollar_figure she determined that both petitioners by virtue of the fact that they lived in texas a community_property_state were taxable on equal shares of that income she determined that mr burnett by virtue of the fact that he was the newspaper’s sole_proprietor and publisher and that ms burnett did not seem to be an active_participant in that business was liable for self-employment_tax on his portion of the self-employment_income opinion petitioners alleged in their petition that the notices of deficiency were invalid because respondent failed to execute an involuntary return that met the definition of sec_6020 petitioners also alleged in their petition and have argued sec_7491 does not apply in this case in addition to the fact that respondent’s examination of petitioners’ and taxable years commenced before date the effective date of the section petitioners have failed to cooperate with respondent as required by sec_7491 b -- - primarily through this proceeding that they did not realize for the subject years the amount of taxable_income determined in the notices of deficiency as to this allegation petitioners have never denied during this proceeding that they had taxable_income in those years but have simply argued that respondent has not proven the amounts of income petitioners also alleged in their petition that they are entitled to personal exemptions deductions and business-related expense deductions not reflected in the notices of deficiency petitioners called no witnesses at trial opting instead to submit their case to the court on the basis of the stipulated facts and exhibits and their limited cross-examination of the agent the only witness who did testify at trial i use of dummy returns petitioners alleged in their petition that respondent’s notices of deficiency are invalid because they were not based upon a return within the meaning of sec_6020 ’ sec_6020 provides sec_6020 execution of return by secretary --- authority of secretary to execute return ----if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise continued according to petitioners respondent must make execute and file an involuntary return before there is a deficiency as defined by congress here petitioners allege respondent has prepared only dummy returns as to the subject years we disagree with petitioners’ allegation that the notices of deficiency are invalid for lack of a sec_6020 return in accordance with firmly established law respondent need not actually prepare a return in order to determine a deficiency in the tax of a taxpayer who has never filed a return for that year 847_f2d_1379 9th cir 65_tc_542 see also schott v commissioner tcmemo_1991_457 the mere fact that respondent may not have based petitioners’ deficiency notices upon a return within the meaning of sec_6020 does not for any year invalidate any of those notices il deficiency determination respondent determined that petitioners were liable for taxes on the amount of income reconstructed by the agent petitioners argue that respondent’s determination is arbitrary and erroneous as to the wage income petitioners argue respondent failed to establish the correct amount of wages that mr burnett received continued status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes from lubbock as to the newspaper income petitioners argue respondent failed to prove that the newspaper was an income-producing activity that was engaged in by petitioners and that petitioners actually received income from the newspaper on the basis of the facts at hand we agree with respondent that petitioners are liable for federal_income_tax on the amount of reconstructed income as to the burden_of_proof the supreme court has held that a notice_of_deficiency has the support of a presumption of correctness and the petitioner has the burden of proving it to be wrong 290_us_111 see also 428_us_433 293_us_507 this presumption is not evidence itself and disappears upon the introduction of evidence to overcome it 408_f2d_579 2d cir see 334_f2d_212 4th cir ky trust co v glenn 217_f2d_462 6th cir if the taxpayer rebuts the presumption by showing that it is arbitrary and erroneous the presumption disappears 794_f2d_884 3d cir vacating and remanding tcmemo_1985_101 see helvering v taylor supra pincite whereas the courts of appeals may vary on the effect upon the burden_of_proof when the presumption does disappear united_states v janis supra pincite the law of the fifth circuit the - - circuit to which an appeal of this case lies provides that the burden in such a case shifts to the government to prove the correct amount of any taxes owed 932_f2d_1128 5th cir affg in part revg in part and remanding tcmemo_1990_68 560_f2d_693 5th cir as to the wage income we believe that respondent’s calculation of mr burnett’s wage income for stands on solid ground and is neither arbitrary nor erroneous first the parties have stipulated and we have found as a fact that mr burnett was employed by and received wages from lubbock during second respondent derived the dollar_figure from his master_file transcript that indicated that lubbock had issued to mr burnett a form_w-2 wage and tax statement reporting that it had paid to him during wages of that amount third respondent requested and received supporting documentation from lubbock which indicated that it had paid to mr burnett during that amount of wages whereas petitioners ask the court to find that lubbock paid mr burnett only dollar_figure of wages during ie the amount that he received during the school year the record disproves such a finding the record indicates and we have found as a fact that lubbock paid to mr burnett wages after the school year we sustain respondent’s determination as to the unreported wages in so doing we note that respondent apportioned one-half of these wages to each petitioner to reflect the community_property law of texas and that petitioners have made no objection to this apportionment as to the newspaper income petitioners’ sole argument is that respondent has neither connected them to the receipt of income from the newspaper nor established the amount of any such income petitioners assert primarily that respondent’s determination of this unreported income was not the product of a thorough and complete examination but rested on a naked assessment in this regard petitioners observe respondent’s income calculation stemmed solely from one edition of the newspaper and respondent never attempted to verify his income recalculation by using another method such as the net_worth_method petitioners assert secondly that respondent never investigated whether the calculated amount of advertising income should have been reduced by virtue of for example the four consecutive issue discount or a complimentary free placement on the basis of the facts herein we are satisfied with respondent’s reconstruction of petitioners’ unreported income from the newspaper mr burnett was the sole_proprietor and publisher of the newspaper which both on its face the listing of subscription advertising and classified rates and on the basis of history the tax_return was easily seen to be an income-producing activity because petitioners did not file -- - federal_income_tax returns reporting any income from that activity nor any income at all respondent was forced to reconstruct their income for the subject years with a proper determination of petitioners’ income in sight the agent invited petitioners to meet with her and bring with them their primary financial records so that such a proper determination of petitioners’ income could be made directly from those records when petitioners chose not to cooperate with the agent she was forced to determine their income by reconstructing it indirectly through secondary records congress has given respondent broad discretion to use any method that he believes clearly reflects income when he is forced to reconstruct a taxpayer’s income see estate of bernstein v commissioner tcmemo_1956_260 affd 267_f2d_879 5th cir here the method of reconstruction utilized by the agent was reasonable the agent followed the four-step approach described above and arrived at numbers which although not precise were to our minds a sufficient estimation of petitioners’ income from the newspaper whereas respondent’s determination of the newspaper’s annual gross revenue did not directly reflect any discounted or complimentary advertisements placed in the date edition petitioners to the extent they believed they were entitled to any such discount could have provided either during the examination or during this proceeding documentation -- - or testimony to support an alleged discount we note however that even if they did the agent’s determination of annual gross revenue was by her own admission consciously and conservatively drawn low by omitting income such as the subscription revenue so as to negate any claim that the determined revenue was overestimated given the additional fact that the burden of demonstrating any unfairness or inadequacy in a method used to reconstruct income is upon the taxpayer eg 964_f2d_361 5th cir affg tcmemo_1991_15 and that petitioners have to our minds failed to carry this burden we sustain respondent’s determination as to this issue in so doing we are mindful of 394_f2d_366 5th cir affg tcmemo_1966_81 wherein the court stated we recognize that the absence of adequate tax records does not give the commissioner carte blanche for imposing draconian absolutes but such absence does weaken any critique of the commissioner's methodology arithmetic precision was originally and exclusively in the taxpayer’s hands and he had a statutory duty to provide it he did not have to add or subtract rather he had simply to keep papers and data for others to mathematicize having defaulted in his duty he cannot frustrate the commissioner’s reasonable attempts by compelling investigation and recomputation under every means of income determination nor should he be overly chagrined at the agent was also mindful that her calculation of gross revenue did not take into account any revenue that petitioner may have received from the magazine a court’s reluctance to credit every word of his negative wails citations omitted we also note that respondent apportioned one-half of the newspaper income to each petitioner to reflect the community_property_laws of texas and that petitioners state no objection to this apportionment nor have petitioners ever objected to respondent’s determination that the newspaper income attributable to mr burnett was self-employment_income for which he was liable for self-employment_tax ’ we sustain that determination as well ill sec_6651 - failure_to_file respondent alleged in answer and argues herein that petitioners are liable for additions to tax under sec_6651 a mr burnett was actually liable for self-employment_tax on all of the newspaper income although one-half of an individual’s self-employment_income may be attributed to his or her spouse under community_property law sec_1402 requires that any self-employment_tax payable on that income be computed by treating all of the income as that of the husband unless the wife exercises substantially_all of the management and control of x the underlying trade_or_business in which case all of the income is treated as that of the wife see 114_tc_333 because respondent has not made any claim to more self-employment_tax than determined in the notices of deficiency we do not redetermine the greater amount sec_6214 we also reject petitioners’ allegation that they are entitled to personal exemptions deductions and business-related expense deductions not reflected in the notices of deficiency rule a see also ryback v commissioner 91_tc_524 issue not argued on brief as was the case here with respect to petitioners and their claim to these items is considered conceded - - for and sec_6651 imposes an addition_to_tax for failure_to_file a return timely unless the taxpayer shows that the failure was due to reasonable_cause and not willful neglect respondent determined in the notices of deficiency for and that petitioners were liable for additions to taxes under sec_6651 sec_6651 applies when a failure_to_file a return is fraudulent the parties dispute who has the burden_of_proof as to this issue we may assume arguendo that the burden lies with respondent on the grounds that respondent’s allegation in answer that petitioners are liable under sec_6651 is a new_matter within the meaning of rule a we are persuaded by the record that respondent has met his burden_of_proof petitioners have never filed a or tax_return and their sole reason for not filing those returns is that they are not individuals subject_to tax we sustain respondent’s determination on this issue iv sec_6654 -- failure to pay estimated income_tax respondent determined that petitioners underpaid their estimated federal income taxes and are liable for additions to tax under sec_6654 sec_6654 automatically applies to ‘ t respondent also determined that petitioners are liable for additions to their tax under sec_6651 as to these additions for which petitioners have the burden_of_proof we also sustain respondent’s determination for reasons similar to those just stated as to the other years any underpayment of estimated_taxes unless petitioners can prove that they meet one of the exceptions set forth in sec_6654 see 91_tc_874 reichenbach v commissioner tcmemo_1998_42 tillman v commissioner tcmemo_1996_8 because petitioners have not shown that any one of these exceptions applies we sustain respondent’s determination on this issue all arguments made by petitioners but not discussed herein have been rejected as without merit ’ accordingly decision will be entered for respondent many of petitioners’ submissions to this court contain frivolous and groundless tax protestor rhetoric that has been rejected repeatedly by this and every other court that has considered it we admonish petitioners that advancing similar arguments in this court in the future may subject them to a penalty under sec_6673 of up to dollar_figure
